April 21, 2015 RE: Get cash now from your Redwood Mortgage Investors VIII investment. Dear Investor, Good news!Now you can sell your Redwood Mortgage Investors VIII investment and regain control of your money.Right now, MacKenzie Realty Capital, Inc. will pay you $0.20 per unit (the number of Units you own is equal to your capital account balance on your December 31, 2014 statement). Now you can do what you want with your money—move it to a more liquid investment, pay off your bills, or buy something you really need. Butthis offer expires on June 4, 2015, so you must act soon. Why take advantage of this opportunity today? · Guarantee your cash now. Redwood Mortgage Investors VIII is not scheduled to terminate until 2032 and Redwood Mortgage Investors VIII has never said if the company will liquidate earlier. Sell today and ensure you get your money out from this security. · Distributions are only being made at a 2% annualized rate. Now you can move your money into an investment with a better yield.While the Partnership does allow limited partners, to the extent funds are available, to withdraw their capital account balances over either 4 quarters with a withdrawal penalty or over 5 years with no penalty, the Partnership has been unable to fulfill all such requests and has a backlog of such requests since the program was suspended in 2009. · Trading activity is extremely limited. Over the past year, only the secondary market reporting publication The Stanger Report has reported the sales of Units on the secondary markets. Those trades, however, did not exceed $40,000 in total volume. · Regain control over your investments. It’s your money, but you can’t access it. Now you can move your money into a more liquid investment or simply cash out and pay your bills. · Sell without broker fees or commissions. Most secondary limited partnership unit sales incur fees and commissions of up to 7% of the sale price and are subject to a $150 - $200 minimum fee per trade. With us, these fees and commissions are eliminated.We pay any Partnership transfer fees. · Remove retirement account fees. Many IRAs charge additional fees for holding this type of asset. We can send your cash directly to your retirement account so you can consolidate your accounts or transfer the funds to an account that charges lower fees. · Cut the time and expense of IRS documents. If you sell your Units now, this could be the last year you will have to file those complicated and expensive K-1s with your tax returns. If you act today, you can get your cash now and may drastically reduce your end-of-year, tax-related expenses and headaches. We will mail your check within three business days after Redwood Mortgage Investors VIII confirms the transfer. MacKenzie has been in the business of buying private real estate investments for over 25 years and has successfully cashed-out tens of thousands of investors like you. Our advisory affiliate is a registered investment adviser with the SEC and has over $200 million dollars under management. There are no financing contingencies with this offer. Please carefully read the enclosed Offer to Purchase and Assignment Form. If you choose to sell your Units to us, please fill out the enclosed form and return it to us today so we can send you your money. If you have any questions, please call us at (925) 631-9100, fax us at (925) 631-9119, or email us at offers@mackenziecapital.com. Sincerely, Robert Dixon President, MacKenzie Realty Capital, Inc. P.S. Remember, this offer expires June 4, 2015. So don’t delay. Fill out and mail in the Redwood Mortgage Investors VIII Assignment Form today so we can rush you a check.
